Case 2:21-cv-00016-DPM Document 10 Filed 03/08/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
DELTA DIVISION

LISA RENEE SPRUIELL, Individually and as
Personal Representative of the Heirs and Estate

of JAMES LAWSON SPRUIELL, Deceased PLAINTIFF
v. No. 2:20-cv-7-DPM
AIR METHODS CORPORATION DEFENDANT

GENE McKISSIC, As Special Administrator of
the Estate of JOHN WESLEY “TREY” AULD III,
Deceased PLAINTIFF

Vv. No. 2:21-cv-16-DPM

AIR METHODS CORPORATION and

ERIC MARKS, As Special Administrator

of the Estate of MICHAEL BOLLEN,

Deceased DEFENDANTS

ORDER
1. A helicopter accident from November 2017 has generated two
lawsuits. Several lawyers in each case are the same. Common
questions of fact and law exist. The Court therefore consolidates the
cases to handle them most efficiently. FED. R. Civ. P. 42(a)(2). We'll see,
in due course, if more than one trial is needed. FED. R. CIV. P. 42(b). All
future filings should be made in No. 2:20-cv-7-DPM, the lead case, with

the joint style used in this Order. The parties’ causes of action are not
Case 2:21-cv-00016-DPM Document 10 Filed 03/08/21 Page 2 of 2

merged, though; and a separate judgment will be entered when each
matter is resolved. Hall v. Hall, 138 S. Ct. 1118, 1127 (2018).

2. Both cases will proceed under the Amended Final Scheduling
Order in No. 2:20-cv-7-DPM, Doc. 49.

So Ordered.

D.P. Marshall Jr.
United States District Judge

 

TY UMC MN

 
